LECHE, J.
This is a companion case to that of Mrs. Marie S. Fisette vs. the same defendant. The two cases were consolidated for trial and involve the same issue.
For the reasons stated in the case of Mrs. Marie S. Fisette vs. Mutual Life Insurance Company, this day decided, the judgment appealed from herein should be avoided and set aside at ■ the cost of plaintiff, and the premium paid by - the insured and deposited by defendant in the registry of the court should be recognized as belonging to plaintiff, and it is so ordered.